Citation Nr: 0314457	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served honorably on active duty from June 1942 to 
November 1945 and from October 1950 to January 1951.  He died 
in June 1997.  The appellant is his widow.

This appeal initially came to the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
July 1999 rating decision by the Montgomery, Alabama, 
Regional Office (RO) that denied service connection for the 
cause of the veteran's death and entitlement to dependency 
and indemnity compensation benefits under the 38 U.S.C.A. 
§ 1318.  

This case has been the subject of two Board remands, and the 
last Board remand in October 2001 included the issue of 
entitlement to Chapter 35 dependents educational assistance.  
This issue had also been certified for appellate review.  
Further Board review reveals that the appellant never 
specifically sought this benefit, and had not filed a notice 
of disagreement with regard to this issue.  It does not 
appear that the appellant is seeking Chapter 35 dependents 
educational assistance.  The Board in any event does not have 
jurisdiction over this issue.

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  The stay on "hypothetical 
entitlement" claims was recently lifted, although the stay 
on processing appeals relating to entitlement to dependency 
and indemnity compensation benefits under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime 
on the grounds of new and material evidence is continued.  
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  The appellant has not requested to reopen a 
finally decided claim, and therefore the Board will proceed 
with the adjudication of this appeal.  


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in June 1997 due to refractory anemia.

2.  At the time of the veteran's death, service connection 
was established for left ear hearing loss, evaluated as10 
percent disabling effective from September 1987 to September 
2, 1996 and 100 percent thereafter until his death.

3.  The refractory anemia is not of service origin nor 
causally related to his service connected hearing loss of the 
left ear.

4.  A disability of service origin was not involved in the 
veteran's death.  


CONCLUSIONS OF LAW

1.  Refactory anemia was not incurred in or aggravated by 
active service, nor may primary anemia be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002)

2.  Refactory anemia was not proximately due to or causally 
related to a service connected disability.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.310 (2002).

3.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).

4.  The criteria for entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (1999, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Factual Background

The official certificate of death shows that the veteran died 
on June 16, 1997.  The immediate cause of death was listed as 
refractory anemia.  An autopsy was not performed.  The 
appellant filed her claim for death benefits later in 1997.  
At the time of his death service connection was in effect for 
hearing loss of the left ear, evaluated as 100 percent 
disabling, effective from September 3, 1996

The veteran served on active duty during World War II and the 
Korean Conflict.  His service medical records show no 
evidence of anemia.  

He was hospitalized in July 1979 at a private facility for a 
urinary obstruction.

On September 18, 1987 the VA received the veteran's claim for 
service connection for hearing loss, his initial claim for 
compensation benefits.  

In April 1989, the Board granted service connection for left 
ear hearing loss and denied service connection for right ear 
hearing loss and residuals of a perforated eardrum.  In May 
1989 the RO assigned a 10 percent disability for the service-
connected left ear hearing loss effective from September 18, 
1987, the date of his claim for service connection.

In November 1996 the RO increased the 10 percent rating in 
effect for the hearing loss in the left ear to 100percent, 
effective from September 3, 1996.

Records from Montclair Baptist Medical Center show that he 
was admitted in July 1997 for increased confusion, slurred 
speech, and other symptoms of 2-3 days onset.  He was 
discharged 9 days later with diagnoses of anemia, kappa light 
chain disease, hypergammaglobulinemia, confusion and 
deafness, and transient hypokalemia.  

His official certificate of death shows he died of natural 
causes at home on June 16, 1997.  The immediate cause of 
death was listed as refractory anemia.  An autopsy was not 
performed.  The appellant filed her claim for death benefits 
later in 1997.


II.  Analysis

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes 
that the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

The VA has informed the appellant of information and evidence 
needed to substantiate and complete a claim for service 
connection for the cause of the veteran's death and 
dependency and indemnity compensation benefits in the 
statement of the case and supplemental statements of the 
case.  In November 2001 correspondence, she was informed of 
what evidence the VA would obtain.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Secondly, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)).  The record shows that all records identified by 
the appellant and the veteran's service medical records have 
been obtained.  The Board concludes that the requirements of 
the VCAA have been satisfied.

A.  Service connection for the cause of the veteran's death 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131.  Service connection may 
also be granted for a chronic disease, i. e., primary anemia, 
which is manifested to a degree of 10 percent disabling 
within one year following the veteran's release from active 
duty.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Secondary service connection may be 
granted for a disability, which is proximately due to, or the 
result of a service- connected disorder. 38 C.F.R. § 3.310 
(1999). I n addition, service connection may also be granted 
for disability which has been aggravated by a service-
connection disease or injury.  Allen v. Brown, 7 Vet. App. 
439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, there must have been a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability. In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions. Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.

The veteran served on active duty in World War II and the 
Korean Conflict.  The service medical records show no 
evidence of anemia.  Additionally, anemia was first diagnosed 
many years after service.  There is no medical evidence, 
which relates the cause of the veteran's death, refractory 
anemia, to his military service.  Additionally, there is no 
medical evidence, which shows that the anemia was causally 
related to the service connected hearing loss in the left 
ear.  Accordingly, the Board finds that the refractory anemia 
is not of service origin not is it related to a service 
connected disease or injury.

Additionally there is no medical evidence of record that 
shows that the veteran's service connected disability, which 
did not involve a vital organ, was involved in the veteran's 
death or resulted in such debilitation and general impairment 
in health as to render the veteran materially less capable of 
resisting the effects of the cause of death.  As previously 
indicated at the time of the veteran's death, his hearing 
loss of the left ear was rated 100 percent disabling.  The 
hearing did not affect a vital organ.  Accordingly, the Board 
finds that the weight of the evidence is against the 
appellant's claim.  

B.  Dependency and indemnity compensation benefits under 
38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 (in effect 
prior to January 21, 2000), dependency and indemnity 
compensation benefits shall be paid to a deceased veteran's 
surviving spouse or children in the same manner as if the 
veteran's death is service connected when the following 
conditions are met: 

1) the veteran's death was not caused by his own willful 
misconduct; and 2) the veteran was in receipt of or for any 
reason (including receipt of military retired or retirement 
pay or correction of a rating after the veteran's death based 
on clear and unmistakable error) was not in receipt of but 
would have been entitled to receive compensation at the time 
of death for a service-connected disability that either: i) 
was continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  38 C.F.R. § 3.22 (1999).

The language "entitled to receive" has been interpreted by 
case law.  In Green v. Brown, 10 Vet. App. 111 (1997), the 
Court discussed the applicable law and regulation in section 
1318(b) and 38 C.F.R. § 3.22(a), and determined that a clear 
and unmistakable error claim was not the sole way for a 
survivor to show the veteran's entitlement as of the time of 
his death.  The survivor has the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service 
connection related issue based on evidence in the claims 
folder or VA custody prior to the veteran's death and the law 
then or subsequently made retroactively applicable.  

In Carpenter v. West, 11 Vet. App. 140 (1998), the Court 
reiterated that clear and unmistakable error was not the sole 
way to demonstrate 1318 entitlement, finding that the 
appellant was entitled to adjudication of her section 1318 
"entitled to receive" claim as though it were a claim 
brought by the veteran prior to his death without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  However, the Court indicated that 38 C.F.R. 
§ 20.1106 appeared to preclude such consideration in terms of 
section 1318 claims.  

Since 1992 the claims for dependency and indemnity 
compensation benefits have been excepted from the requirement 
that issues involving a survivor's claim for death benefits 
will be decided without regard to prior dispositions of 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2002).  38 C.F.R. § 20.1106 applies in this particular case 
because the claim for death benefits was brought after the 
March 1992 effective date of that regulation.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
determined that where a veteran had not filed a claim for VA 
benefits, the veteran's surviving spouse could still file a 
claim for DIC benefits to demonstrate that the veteran would 
have been entitled to receive VA compensation for a 100 
percent disability rating for 10 continuous years prior to 
the veteran's death.  Thus, Wingo applies where no final VA 
decision regarding the veteran's level of disability had been 
made which would affect a survivor's claim under section 
1318(b).  

Pursuant to the Court's decision in Marso v. West, 13 Vet. 
App. 260 (1999):

[A] survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) 
if (1) the veteran was in actual receipt 
of a 100% disability rating for the 
statutory period of time, (2) the veteran 
would have been in receipt of a 100% 
disability rating for such time but for 
CUE in a final VARO or BVA decision, or 
(3) if under the specific and limited 
exceptions under Carpenter or Wingo the 
veteran was "hypothetically" entitled 
to a 100% disability rating for the 
required period of time.

Effective January 21, 2000, 38 C.F.R. § 3.22 was amended to 
reflect the VA's interpretation that 38 U.S.C. § 1318(b) 
authorizes payment of dependency and indemnity compensation 
benefits only in cases where the veteran had, during his 
lifetime, established a right to receive total service-
connected disability for the required statutory period or 
would have established such a right if not for clear and 
unmistakable error.  See 65 Fed. Reg. 3388-3392 (Jan. 2000).

Under the current version of the regulation, even though a 
veteran died of non-service-connected causes, VA will pay 
death benefits to the surviving spouse or children in the 
same manner as if the veteran's death were service-connected 
if: 

1) the veteran's death was not the result of his own willful 
misconduct, and 2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was: i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; ii) rated by VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least 5 years immediately preceding 
death; or (iii) rated by VA as totally disabling for a 
continuous period of not less than 1 year immediately 
preceding death, if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 C.F.R. § 3.22(a) 
(2002).

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because: 1) VA was paying the 
compensation to the veteran's dependents; 2) VA was 
withholding the compensation under authority of 38 U.S.C. 
§ 5314 to offset an indebtedness of the veteran; 3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
4) the veteran had not waived retired or retirement pay in 
order to receive compensation; 5) VA was withholding payments 
under the provisions of 10 U.S.C. § 1174(h)(2); 6) VA was 
withholding payments because the veteran's whereabouts was 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or 7) VA was withholding payments under 38 U.S.C. 
§ 5308 but determines that benefits were payable under 
38 U.S.C. § 5309.  38 C.F.R. § 3.22(b) (2002).

The veteran was last discharged from service in 1951.  In May 
1989 the RO granted a 10 percent rating for service-connected 
left ear hearing loss effective from September 1987, the date 
of the veteran's initial application for compensation 
benefits.  

The veteran did not appeal this decision within the relevant 
time period and as such, the decision is final.  The veteran 
died in June 1997.  The veteran was not in actual receipt of 
a 100 percent disability rating for the statutory period of 
time prior to his death and consequently, entitlement to 
dependency and indemnity compensation benefits is not 
appropriate on that basis.

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating decision.  As the appellant has not 
raised this issue, the Board concludes that no further action 
or consideration is warranted as to this particular portion 
of the section 1318 analysis.

Applying the prior regulation and relevant case law, a 
consideration of hypothetical entitlement is warranted if the 
appellant submitted her claim prior to the March 4, 1992 
effective date of section 20.1106, or where no final VA 
decision regarding the level of disability was made.  See 
Marso, supra.  

The appellant filed her claim for dependency and indemnity 
compensation benefits in June 1997, after the March 1992 
effective date of section 20.1106.  Further, there was a 
final VA decision regarding the veteran's level of disability 
in 1989.  Consequently, the exceptions in Carpenter and Wingo 
are not for application and consideration of hypothetical 
entitlement under the circumstances of this case is not 
warranted.  

The Board sympathizes with the appellant.  However, the Board 
can find no basis under which to grant a claim for dependency 
and indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318 and the appeal must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

